In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-276 CV

____________________


IN RE JESSIE C. HAWKINS




Original Proceeding



MEMORANDUM OPINION
 On May 27, 2005, Jessie C. Hawkins filed a petition for writ of mandamus.  An
inmate in the Correctional Institutions Division of the Texas Department of Criminal
Justice, Hawkins complains of the trial court's failure to provide the relator with access
to a copy of the record in Cause No. 90686.   Hawkins contends the records are essential
to preparation of Hawkins's application for writ of habeas corpus.  On June 23, 2005, we
notified the relator that the petition did not comply with the Rules of Appellate Procedure
applicable to original proceedings filed in appellate courts, granted him thirty days to
amend his petition, and directed Hawkins to mail a copy of the petition to the real party
in interest. See Tex. R. App. P. 9.5, 52.  The relator neither amended his petition nor
complied with the service requirement.
	To obtain mandamus relief in a criminal matter, the relator must show that he has
no other adequate remedy at law to address the alleged error and that the act the relator
seeks to compel is ministerial. State ex rel. Hill v. Court of Appeals for Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001). The relator has not shown that he has no other
adequate remedy.  See Tex. R. App. P. 52.3(j).  The petition for writ of mandamus is
denied.  
	WRIT DENIED.
								PER CURIAM
Opinion Delivered August 25, 2005 
Before McKeithen, C.J., Gaultney and Kreger, JJ.